COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-048-CV





SHERILYN MAGEE-FLICK, 				                         APPELLANT

INDIVIDUALLY, AS 

PERSONAL REPRESENTATIVE,

AS HEIR TO AND ON BEHALF

OF ALL BENEFICIARIES TO 

THE ESTATE OF MABEL PHILLIPS 



V.



THI OF TEXAS AT LONGMEADOW,                                            APPELLEE

LLC D/B/A LONGMEADOW 

HEALTHCARE CENTER	



------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Sherilyn Magee-Flick, Individually, as Personal Representative, as Heir to and on Behalf of All Beneficiaries to The Estate of Mabel Phillips appeals from the trial court’s interlocutory order compelling binding arbitration.  On February 11, 2008, we sent Appellant a letter stating our concern that we may have no jurisdiction over this appeal because the order does not appear to be a final appealable order or judgment, nor does it appear to be an appealable interlocutory order.  
See 
Tex. Civ. Prac. & Rem. Code Ann. § 
51.014(a) (Vernon Supp. 2007) (listing appealable interlocutory orders), § 171.098(a)(1) (allowing interlocutory appeals to be taken from orders 
denying
 an application to compel arbitration); 
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only from a final judgment).
  We indicated that this court would dismiss this appeal if we did not receive a response showing grounds for continuing the appeal by February 21, 2008.  We received no response.

Accordingly, because the order is neither a final judgment nor an appealable interlocutory order, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM



PANEL D:	WALKER; CAYCE, C.J.; and MCCOY, JJ.



DELIVERED: March 13, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.